Order   issued December 19. 2012




                                       0   In The
                               rtiitrt nf Appctts
                       FiftIi JitrirI tit (1!i ztt tkt11ZI!
                                    No. 05-l2-01-l96-C’

                            IN RE AFTERMATh, INC., Relator

                 Original Proceeding from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-04971


                                       ORDER
                       Before Justices Moseley. FitzGerald. and Myers

        Based on the Court’s opinion of this date, we DiSMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.